Citation Nr: 1020040	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hearing loss 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to October 
1957, and from October 1961 and August 1962.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2007 rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in November 2008.


FINDINGS OF FACT

1.  A right ear hearing loss, as defined for purposes of 
benefits administered by VA, was present at the time of the 
Veteran's service separation examination.  

2.  The Veteran's left ear hearing loss was first medically 
diagnosed in 2007, when more than 45 years had elapsed after 
the Veteran's 1962 separation from service.

3.  The evidence establishes that the Veteran did not 
manifest a left ear hearing loss disability, as defined for 
VA purposes, until at least 35 years had elapsed following 
his service discharge.

4.  The preponderance of the credible evidence is unfavorable 
to the claim for service connection for left hear hearing 
loss.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009).  

2.  Left ear hearing loss disability was not incurred in or 
aggravated by service, nor may left ear hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for hearing loss.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The RO issued a February 2007 letter that advised the Veteran 
of the criteria for establishing service connection and the 
types of evidence which might be relevant to establish the 
claim.  This letter also discussed the law governing 
determination of the degree of disability and the effective 
date of a grant of service connection, if service connection 
were to be granted.  

The Board finds that the Veteran was notified advised of all 
information for which notice is required under the VCAA.  To 
the extent that there was any defect in the timing or content 
of any notice to the Veteran, the Veteran has not raised any 
claim that he was prejudiced by any such defect.  There is no 
presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009).  The record establishes that the Veteran 
has had a full and fair opportunity to participate in the 
adjudication of the claims addressed in this decision.  The 
Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  The appeal may be adjudicated without further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
entrance and examination records are associated with the 
claims file.  The Veteran does not contend that there are any 
additional service treatment records.

The Veteran has not identified any available post-service 
clinical records except VA treatment records.  The Veteran 
has, in fact, explicitly stated that he was not treated for 
hearing loss or fitted with hearing aids by any non-VA 
provider, and has indicated that he is not receiving Social 
Security Administration benefits.  VA records have been 
obtained.  The Veteran has been provided VA examination, and 
VA opinion as to whether the Veteran's current hearing loss 
is etiologically related to his service has been obtained.  
The Veteran and his spouse have testified before the Board.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

1.  Claim for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition.  There is a 
presumption applicable for service connection for organic 
diseases of the nervous system which applies to some types of 
hearing loss manifested within one year following service 
discharge, and the provisions regarding presumptions have 
been considered in this decision.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

Facts and analysis

September 1956 enlistment examination, March 1957 induction 
examination, September 1957 separation examination, and 
September 1961 induction examination each disclose that the 
Veteran's hearing acuity was examined by the whisper test.  A 
June 1962 separation examination discloses that each of the 
Veterans' hearing acuity thresholds were under 30 decibels at 
each of the frequencies tested, when those 1962 results were 
converted to the acuity threshold standard currently used in 
audiology examinations.  See report of medical opinion, 
October 14, 2009.  The 1962 testing discloses that the 
Veteran's right ear hearing included one threshold at 25 
decibels and three thresholds above 25 decibels, with each 
threshold at 30 decibels or less; the Veteran's left ear 
hearing included two threshold at 25 decibels or below and 
two thresholds above 25 decibels, one at 28 decibels, one at 
30.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thus, the Veteran manifested a right ear hearing loss, as 
defined for VA purposes, at the time of his service 
separation examination, since three auditory thresholds were 
above 25 decibels.  The Veteran did not manifest a left 
hearing loss disability as defined for VA purposes when he 
separated from service, even though the difference between 
his right ear acuity and his left ear acuity was minimal.

The Veteran has reported that he was not treated for hearing 
loss by any private provider.  The Veteran first sought VA 
evaluation of his hearing in 2007, some 45 years after his 
1962 service separation.  

In January 2007, a provider opined that the Veteran's hearing 
loss was as likely as not caused by the Veteran's exposure to 
artillery noise in service, since the Veteran reported no 
significant post-service noise exposure.  

However, later in that same year, in May 2007, a VA examiner 
noted that the Veteran reported difficulty with hearing for 
the past seven to eight years, increasing recently.  The 
Veteran reported exposure to assembly line noise, machinery, 
hunting, and being around motorcycles.  The examiner noted 
that there was no documentation of hearing loss prior to 
January 2007.  The examiner stated that the Veteran reported 
noticing hearing loss for seven to eight years.  Finally, the 
examiner noted that recent scientific studies determined that 
there was no scientific basis for concluding that hearing 
loss that develops 20 or 30 years later is causally related 
to military service.  The examiner opined that the Veteran's 
hearing loss was less likely related to military service.

At his Travel Board hearing, the Veteran testified that he 
did not realize that he had hearing loss when he separated 
from service, but he believed that hearing loss had been 
present for many years before he sought evaluation.  He 
testified to his belief that his hearing loss must be due to 
his noise exposure in service, because that was the only time 
he was around loud noise.

In September 2009, the Board sought additional medical 
opinion as to the etiology of the Veteran's current hearing 
loss.  The reviewer provided a detailed analysis of the 
examinations of the Veteran hearing conducted during his 
service.  The examiner considered the results of the 
Veteran's 1962 hearing examination, including with 
consideration of the results as converted from the standard 
likely used in 1962 (ASA, American Standards Association 
measurement) to the standard used currently (ISO, 
International Standard Organization) units.  

With consideration of converted results, the reviewer found 
that the Veteran's hearing acuity at service discharge was 
considered within normal in the left ear, and that there was 
mild hearing loss in the right.  The reviewer concluded that 
it would require resort to speculation to conclude that the 
Veteran's current hearing loss was related to his exposure to 
noise in service.  

The Board notes that the reviewer did not distinguish between 
the Veteran's right ear hearing loss and his left ear hearing 
loss.  The Veteran had 6 months of active service, from April 
1957 to October 1957, followed by a 4-year break in service, 
and then served again for about 6 months, from October 1961 
to August 1962.  The Board understands the reviewer's opinion 
that it would require resort to speculation to determine that 
the Veteran's right ear hearing loss was due to his active 
service in 1962, when the service was relatively brief, and 
no examination of hearing thresholds was conducted at the 
time of the Veteran's entry into service.  However, since the 
Veteran manifested a right ear hearing loss disability at the 
conclusion of his secondary period of service, the Board 
finds that, with application of the presumption of soundness 
and application of the provisions regarding reasonable doubt, 
service connection for right ear hearing loss is warranted.  

The Board sought clarification of the September 2009 opinion, 
since the examiner stated the conclusion only in speculative 
terms, stating that it would require speculation to state 
that the Veteran's hearing loss was linked to his limitary 
service.  The reviewer omitted opinion as to what could be 
expressed without resort to speculation, and did not express 
the likelihood that the current hearing loss was related to 
the Veteran's service.  

In December 2009, the reviewer clarified the September 2009 
opinion.  The reviewer noted that the Veteran did not have 
the current pattern of hearing loss at the time of service 
discharge, and further noted that the Veteran reported 
occupational and recreational noise exposure after discharge.  
The reviewer stated that it is "less likely than not that 
the hearing loss [the Veteran] has today is not due to the 
noise exposure in the military."  

Because the reviewer used a double negative in the final 
sentence of the opinion, the opinion could be interpreted as 
favorable to the Veteran.  However, it appears to the Board 
that the reviewer intended the opinion to indicate that it 
was less than likely, that is, less than a 50 percent 
likelihood, that the Veteran's current hearing loss is due to 
his military service.  In particular, the examiner's 
reasoning, that the Veteran did not manifest the pattern of 
current hearing loss at the time of discharge, and the 
reasoning that the Veteran had occupational and recreational 
noise exposure after discharge, is not consistent with an 
interpretation of the opinion as favorable to the Veteran.  
Since the Board has determined that service connection for 
right ear hearing loss is warranted, the Board is applying 
this opinion only as to the claim for service connection for 
left ear hearing loss.  

The Veteran's representative argues that the opinion reflects 
that the reviewer does not understand the terminology 
required to express the standard of proof and argues that 
further clinical opinion should be sought.  The Board agrees 
that the examiner's grammatical construction is confusing.  
However, the Board finds that the intent of the reviewer's 
statement, expressing an opinion that it is unlikely that the 
Veteran's current hearing loss is related to service, is 
reasonably clear, and that additional clarification of the 
medical opinion is not required.  

The Veteran contends that he began to notice hearing loss 
soon after service.  The Veteran is, as noted above, 
competent to state symptoms he can observe.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this 
case, his statement in 1997, before he submitted the claim on 
appeal, appears to conflict with later statements, including 
the testimony of the Veteran and his wife that he began to 
notice hearing loss over the last 20 years.  Given that it 
has been more than 40 years since the Veteran's 1962 service 
discharge, the Board finds that, to the extent that the 
Veteran's current contentions indicate continuous hearing 
loss after service, those contentions are not credible.  

The Veteran contends that his noise exposure when he went 
hunting, once or twice a year, had no effect on his hearing.  
The Veteran has also stated that his occupational exposure to 
noise as a production supervisor was minimal.  The Veteran's 
statements reporting the types of post-service noise exposure 
are competent, since the Veteran can report what activities 
he engaged in and what he heard.  However, the Veteran's 
conclusion that the types of noise to which he was exposed 
could not have led to hearing loss is not competent or 
probative evidence, since the effect on hearing acuity of the 
reported noise exposure is a medical determination.  

The Board finds that the Veteran's statements that he noticed 
hearing loss in both ears in service, or soon after service, 
or prior to 2000, when the Veteran had been out of military 
service for nearly 40 years, are not credible.  The objective 
evidence discloses that the Veteran did not report a concern 
about hearing loss in either ear to a clinical provider until 
2007, when more than 45 years had elapsed after the Veteran's 
service discharge.  This fact is not consistent with long-
standing hearing loss, but is more consistent with the 
Veteran's statements at the January 2007 and May 2007 VA 
examinations that he had notice hearing loss for seven to 
eight years.  

The Veteran's statements are not of sufficient credibility to 
place the evidence in equipoise to warrant a finding that the 
Veteran manifested a bilateral hearing loss disability within 
one year after his service.  Therefore, service connection 
for left ear hearing loss may not be presumed.  

Although one January 2007 opinion is favorable to the 
Veteran, and the September 2009 opinion is favorable to the 
claim for service connection for right ear hearing loss, the 
Board finds that the remainder of the opinions are neither 
favorable or unfavorable or are unfavorable to the claim for 
service connection for left ear hearing loss.  Thus, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for left ear hearing loss.  
The provisions regarding reasonable doubt have been resolved 
in the Veteran's favor to grant service connection for right 
ear hearing loss, but there is no reasonable doubt as to the 
evidence regarding left ear hearing loss which may be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The 
claim for service connection for right ear hearing loss is 
granted; the claim for service connection for left ear 
hearing loss must be denied.


ORDER

The appeal for service connection for right ear hearing loss 
is grated; the appeal is granted only to this extent.

The appeal for service connection for hearing loss is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


